Exhibit 10.2

 

CONTRIBUTION AND EXCHANGE AGREEMENT

 

This CONTRIBUTION AND EXCHANGE AGREEMENT (this “Agreement”), dated as of
November 5, 2020, is entered into by and between Libbey Inc., a Delaware
corporation (the “Company”), and Libbey Holdings Inc., a Delaware corporation
(“Holdings”).

 

RECITALS

 

WHEREAS, the Company currently owns all of the outstanding stock of Libbey Glass
Inc., a Delaware corporation (“Libbey Glass”, and such stock, “Libbey Glass
Stock”);

 

WHEREAS, as contemplated by the First Amended Joint Plan of Reorganization for
Libbey Glass Inc. and its Affiliate Debtors under Chapter 11 of the Bankruptcy
Code filed with the Bankruptcy Court in the District of Delaware [Docket No.
574] (including the plan supplements and all other exhibits and schedules
thereto, in each case, as may be further amended, modified or supplemented from
time to time, the “Plan”), and upon the terms and subject to the conditions of
this Agreement, the Company desires to contribute to Holdings all of the Libbey
Glass Stock (the “Contribution”) in exchange for 100 shares of common stock, par
value $0.01, of Holdings (“Holdings Stock”);

 

WHEREAS, immediately following the Contribution, Libbey Glass will convert from
a Delaware corporation into a Delaware limited liability company pursuant to
Section 266 of the Delaware General Corporation Law and Section 18-214 of the
Delaware Limited Liability Company Act (the “Conversion”);

 

WHEREAS, Holdings was formed as of the date hereof under the laws of the State
of Delaware; and

 

WHEREAS, the Contribution shall take effect as of the date hereof immediately
following formation of Holdings.

 

AGREEMENT

 

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual representations, warranties, covenants and agreements contained herein
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.

Contribution/Acceptance. In accordance with the Plan, and effective as of the
date hereof, the Company hereby agrees to make the Contribution to Holdings, and
Holdings agrees to issue the Holdings Stock, free and clear of all liens, in
exchange for the Contribution and to record such Shares on its books and
records.

 

2.

Representations and Warranties. Each party hereto hereby represents and warrants
that, as of the date hereof:

 

 

2.1.

Due Authorization. The execution, delivery and performance of this Agreement
have been duly authorized by all necessary corporate action on the part of such
party.

 

 

--------------------------------------------------------------------------------

 

 

 

2.2.

Due Execution and Delivery, Enforceability. This Agreement has been duly
executed and delivered by such party in accordance with its terms and represents
a legal, valid and binding obligation of each such party.

 

3.

Intended Tax Treatment & Plan of Reorganization. For U.S. federal income tax
purposes (and applicable state and local income tax purposes), the parties
intend that the Contribution, together with the Conversion, will qualify as a
reorganization pursuant to Section 368(a)(1)(F) of the Internal Revenue Code of
1986, as amended (the “Code”) (the “Intended Tax Treatment”). None of the
parties hereto (or any of their affiliates) shall take a position on any tax
return or in any proceeding that is inconsistent with the Intended Tax
Treatment. The parties hereto adopt this Agreement as a “plan of reorganization”
within the meaning of the Treasury Regulations promulgated under Section 368 of
the Code.

 

4.

Miscellaneous.

 

 

4.1.

Further Assurances. The parties hereto shall at any time and from time to time
after the date hereof execute and deliver such further instruments of conveyance
and transfer, in form and substance reasonably satisfactory to counsel for the
parties hereto, and take such other action as the parties hereto may reasonably
request in order to more effectively convey, transfer and vest full and complete
ownership of the Libbey Glass Stock and the Holdings Stock.

 

 

4.2.

Waiver; Amendment. Neither this Agreement nor any provision hereof shall be
waived, amended, modified, changed, discharged or terminated except by an
instrument in writing executed by the parties hereto.

 

 

4.3.

Severability. If any provision of this Agreement or the application of any such
provision to any person or circumstance shall be declared illegal, void or
unenforceable in any respect by a court of competent jurisdiction, all other
provisions of this Agreement shall not be affected and shall remain in full
force and effect.

 

 

4.4.

Section and Other Headings. The section headings contained in this Agreement and
the schedules thereto are for reference purposes only and shall not affect in
any way the meaning or interpretation of this Agreement.

 

 

4.5.

Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICTS PROVISION THEREOF, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
OR CONFLICTS PROVISION THEREOF.

 

 

4.6.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which together shall be deemed to be one and the same agreement. Delivery
of an executed counterpart to this Agreement by facsimile or PDF file will be
deemed to be delivery of an original executed counterpart to this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

 

4.7.

Third Party Rights. Nothing in this Agreement is intended or shall be construed
to confer upon or give any person, other than the parties hereto and their
respective successors, any rights.

 

(Signature Page Follows)

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

LIBBEY GLASS INC.

 

 

 

 

 

 

By:

/s/ Jennifer M. Jaffee

 

 

Name:

Jennifer M. Jaffee

 

 

Title:

Senior Vice President, General Counsel and

 

    Secretary  

 

Signature Page to Contribution and Exchange Agreement

--------------------------------------------------------------------------------

 

 

 

LIBBEY HOLDINGS INC.  

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jennifer M. Jaffee

 

 

Name:

Jennifer M. Jaffee

 

 

Title:

Senior Vice President, General Counsel and

 

    Secretary  

 

Signature Page to Contribution and Exchange Agreement